Citation Nr: 1210018	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to aviation fuel exposure.

2.  Entitlement to service connection for myelodysplastic syndrome (MDS), to include as secondary to aviation fuel exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to November 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran had a hearing before the RO in January 2009 and the transcript is of record.

The case was brought before the Board in August 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for MDS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's peripheral neuropathy is not related to service or any remote incident thereof nor was peripheral neuropathy not manifested within one year of separation from service.

CONCLUSION OF LAW

The Veteran's peripheral neuropathy of the bilateral upper and lower extremities were not incurred in or aggravated by active service nor may they be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements were met in this case by a letter sent to the Veteran in March 2007 prior to the initial adjudication of the claim.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

Unfortunately, the Veteran's DD-214 is not of record.  The Board previously remanded the claim in part to ensure all efforts were made to obtain any and all missing military records, to include the Veteran's DD-214.  In response, the NPRC provided documentation that the Veteran's remaining military records were destroyed in a major fire at the NPRC in July 1973.  

Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

In this case, as indicated above, efforts were made to obtain the evidence from alternative and collateral sources.  The Veteran was notified of the presumed destroyed records and given an opportunity to submit any records he may have in his possession.  The Board concludes the RO has exhausted all reasonable means to obtain missing records and any further efforts would be futile.

The Veteran has at no time referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The RO provided the Veteran appropriate VA examinations in 2007 and 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Board notes the Veteran's prior August 2010 remand directive specifically indicates the Veteran be afforded a VA examination with a physician.  The October 2010 VA examination, in contrast, was completed by a physician's assistant (PA).  Even so, the Board finds that there was substantial compliance with the August 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In D'Aries, the Court found substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board.  D'Aries, 22 Vet. App. at 104.  Similarly here, the Board finds substantial compliance with the October 2010 VA examination which was conducted by a PA rather than a physician.  The examiner reviewed the claims folder, relevant medical literature and private medical opinions; and, thereafter, provided a detailed rationale for the opinion related to the peripheral neuropathy claim.  There is nothing in the examination or within the opinion that indicates the issue was outside the examiner's professional ability.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Therefore, the Board may proceed to consider the merits of the claim.  

Service Connection (Peripheral Neuropathy)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for organic diseases of the nervous system may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the Veteran was not diagnosed with peripheral neuropathy until 2006, over four decades after service.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran claims his peripheral neuropathy is attributable to exposure to various chemicals, to include benzene, in the military.  He served for 11 years as a refueler in the Air Force constantly handling aircraft fuel.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Lay evidence may be competent to establish medical etiology or nexus, but will be weighed against the other evidence of record.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses related to peripheral neuropathy.  The Board notes the Veteran's DD-214 is missing, but other military records confirm the Veteran served in the Air Force, to include service in Korea.  The Veteran also submitted a statement from a fellow serviceman who confirms serving with the Veteran refueling aircraft for many years.  

After service, however, the Veteran was not diagnosed with peripheral neuropathy until April 2006, over four decades after service.  

The Board finds the Veteran's description of his in-service duties or exposure to aircraft fuel as credible.  However, the Veteran is not competent to link the exposure to the subsequent development of peripheral neuropathy.  That is a question that requires medical expertise.  Layno 6 Vet. App. at 469.

The Veteran's hematologist/oncologist, Dr. A., indicated in a February 2007 statement that peripheral neuropathies have been associated with volatile petroleum compounds and solvents (found in gasoline).  The Board does not find this statement particularly persuasive because although Dr. A. cites to literature associating exposure to certain chemicals with peripheral neuropathies, Dr. A. does not specifically link the Veteran's diagnoses with his in-service exposure.  Rather, Dr. A.'s statement indicates an association drawn from medical studies rather than a definitive medical nexus in the Veteran's specific case.  As such, the Board finds Dr. A.'s statement speculative at best and, therefore, not probative.   See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding speculative or inclusive medical opinions are not probative).  

Similarly, the Veteran submitted an additional medical opinion dated February 2009 from his family physician, Dr. B.  Dr. B. opined that "it is more likely than not that this exposure has caused peripheral neuropathy.  Dr. B. explained his opinion was based on current medical literature.  Again, the Board does not find this medical opinion persuasive.  Dr. B. did not address or otherwise note consideration of the Veteran's pertinent military and medical history.  It does not appear Dr. B. reviewed anything other than "current medical literature" in rendering his opinion.  As such, the opinion may be based on incomplete/inaccurate medical facts.  Private opinions that are based on incomplete or inaccurate factual premises are not persuasive.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Additionally, to the extent Dr. B.'s opinion was solely based on medical literature, such as the texts submitted by the Veteran himself, the Board does not find these generic texts persuasive because they are not specific to the Veteran's fact pattern.  The Board notes such generic texts, which do not address the facts in this particular Veteran's own case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran was afforded a VA examination in April 2008 where the examiner opined that the medical literature reveals no connection between aircraft refueling and peripheral neuropathy.  

In light of the Veteran's submitted private medical opinions and medical literature cutting against the April 2008 VA examiner's conclusion of "no connection," the Board remanded the claim for a new VA examination.

The Veteran was afforded a new VA examination in October 2010.  After a thorough examination, the examiner diagnosed the Veteran with peripheral neuropathy, severe, in both lower extremities and mild neuropathy in the fingers of both hands.  With regard to etiology, the examiner opined "it is less likely that not" that the Veteran's peripheral neuropathy in the upper and lower extremities was caused from harmful chemicals such as Benzene in the military because it "has been 59 years since he was exposed to these chemicals and peripheral neuropathy would not now show up after 59 years."

The Board finds this October 2010 VA examiner's opinion persuasive.  It is based on a thorough physical examination and a complete review of the Veteran's claims folder, medical literature and the private medical opinions submitted.  In contrast to the private opinions, the VA examiner applied the medical literature findings to the Veteran's specific fact pattern and concluded the Veteran's specific case of peripheral neuropathy is unlikely related to in-service chemical exposure.  For these reasons, the Board finds the 2010 examiner's opinion far more persuasive than the other submitted evidence.

In short, the most persuasive evidence does not relate the Veteran's in-service aircraft fueling duties and exposure to his current peripheral neuropathies.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to aviation fuel exposure, is denied.

REMAND

The Veteran claims his diagnosis of myelodysplastic syndrome (MDS) is due to in-service aircraft fuel exposure.  In support of his claim, the Veteran submitted medical literature and two medical opinions indicating a connection to fuel chemical exposure to various disorders, to include MDS.  

The Veteran's private hematologist/oncologist, Dr. A., indicated the medical literature supports a finding of higher incidences of MDS with people exposed to volatile compounds, benzene, gasoline, etc., but did not specifically link the Veteran's MDS to his military service.

Dr. B. opined "it is more likely than not" that the Veteran's in-service aircraft fuel exposure caused MDS; however, Dr. B. is not a specialist with regard to MDS and did not review the Veteran's particular medical history or military history in rendering the opinion.

The Board previously remanded the claim to afford the Veteran a VA examination where the examiner was asked to provide an opinion and a rationale for any opinion given; however, the opinion provided is inadequate.  The examiner diagnosed the Veteran with MDS, but found the nexus issue could not be resolved "without mere speculation."  No rationale was provided.  "An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (emphasis added).

In light of the medical literature and the varying medical opinions rendered in this case, the Board concludes a specialist is needed to resolve the issue of causation for this issue.  For those reasons, a new VA examination is indicated.

The RO should take this opportunity to obtain any and all VA outpatient treatment records or private treatment records not currently of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to identify and provide release forms authorizing VA to obtain any of his treatment records from any private doctor or VA doctor for treatment of his service-connected disabilities not already of record.  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.  VA facilities should be asked to specifically provide a negative response if no records are available.

2.  After obtaining the above records, to the extent available, schedule the Veteran for a VA examination specifically with a hematologist/oncologist to determine the extent and likely etiology of the Veteran's MDS. All indicated tests should be performed and the claims folder must be provided to the examiner for review.  

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's MDS is due to in-service exposure to aircraft fuel or any other incident of his military service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  The examiner is also asked to address and resolve the conflicting private medical opinions and medical literature in the claims folder.

3.  After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  The claim must be afforded expeditious treatment.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


